Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Universal Respiratory Care, LLC
(Supplier No: 4879950001)
Petitioner,

Vv.

Centers for Medicare & Medicaid Services.
Docket No. C-10-78
Decision No. CR2106

Date: April 6, 2010

DECISION

The Centers for Medicare & Medicaid Services (CMS) revoked Petitioner’s Medicare
supplier number, after the supplier’s employee created and sent to the Medicare
contractor a phony letter, purportedly from the Maryland state licensing agency, falsely
claiming that the supplier’s license was current.

Petitioner, Universal Respiratory Care, LLC., appeals the revocation, and CMS moves for
summary judgment. As discussed below, the uncontroverted facts compel revocation of
Petitioner’s supplier number. I therefore grant CMS’s motion for summary judgment.

I. Background

Until its Medicare supplier number was revoked on May 28, 2009, Petitioner participated
in the Medicare program as a supplier of durable medical equipment, prosthetics,
orthotics, and supplies (DMEPOS). See 42 C.F.R. § 424.57. Ina letter, dated April 28,
2009, the Medicare contractor, Palmetto GBA National Supplier Clearinghouse, notified
Petitioner that its supplier number would be revoked, and that, pursuant to 42 C.F.R.
§ 424.535(c), the supplier would be barred from re-enrolling in the Medicare program for
one year. The letter gave two reasons for the revocation: 1) the supplier did not have a
current Residential Service Agency (RSA) license; and 2) the supplier’s administrator
submitted to the contractor false documentation regarding renewal of the license. CMS
Ex. 7.

Petitioner sought reconsideration. In a reconsideration decision, dated August 25, 2009, a
Medicare hearing officer found that the supplier had submitted false documentation,
which justified revoking Petitioner’s supplier number. CMS Ex. 11. Petitioner now
appeals that determination.

CMS moves for summary judgment. With its motion and brief, CMS submits 12 exhibits
(CMS Exs. 1-12). Petitioner submits a response, with no additional exhibits.

II. Discussion

CMS is entitled to summary judgment, because the
undisputed evidence establishes that the supplier, Universal
Respiratory Care, LLC, did not satisfy Medicare enrollment
requirements.!

Summary judgment. The Departmental Appeals Board has, on multiple occasions,
discussed the well-settled principles governing summary judgment. See, e.g.,
1866ICPayday.com, L.L.C., DAB No. 2289 at 2-3 (2009). Summary judgment is
appropriate if a case presents no genuine issue of material fact, and the moving party is
entitled to judgment as a matter of law. 1866/CPayday, DAB No. 2289 at 2; Illinois
Knights Templar Home, DAB No. 2274 at 3-4 (2009), and cases cited therein.

The moving party may show the absence of a genuine factual dispute by presenting
evidence so one-sided that it must prevail as a matter of law, or by showing that the non-
moving party has presented no evidence “sufficient to establish the existence of an
element essential to [that party’s] case, and on which [that party] will bear the burden of
proof at trial.” Livingston Care Ctr. v. Dep’t of Health & Human Servs., 388 F.3d 168,
173 (6th Cir. 2004) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). To
avoid summary judgment, the non-moving party must then act affirmatively by tendering
evidence of specific facts showing that a dispute exists. Matsushita Elec. Indus. Co.,
Ltd., v. Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986); see also Vandalia Park, DAB
No. 1939 (2004); Lebanon Nursing and Rehab. Ctr., DAB No. 1918 (2004).

To defeat an adequately supported summary judgment
motion, the non-moving party may not rely on the denials in

' [make this one finding of fact/conclusion of law.
its pleadings or briefs, but must furnish evidence of a
dispute concerning a material fact... .

Illinois Knights Templar, DAB No. 2274 at 4 (emphasis in original); Livingston Care
Ctr., DAB No. 1871 at 5 (2003).

In examining the evidence for purposes of determining the appropriateness of summary
judgment, I must draw all reasonable inferences in the light most favorable to the non-
moving party. 1866/CPayday, L.L.C, DAB No. 2289 at 3; Brightview Care Ctr., DAB
No. 2132 at 2, 9 (2007); Livingston Care Ctr., 388 F.3d at 172; Guardian Health Care
Ctr., DAB No. 1943 at 8 (2004); but see Brightview, DAB No. 2132 at 10 (entry of
summary judgment upheld where inferences and views of non-moving party are not
reasonable). Moreover, drawing factual inferences in the light most favorable to the non-
moving party does not require that I accept the non-moving party’s legal conclusions. Cf
Guardian Health Care Ctr., DAB No. 1943 at 11 (2004) (‘A dispute over the conclusion
to be drawn from applying relevant legal criteria to undisputed facts does not preclude
summary judgment if the record is sufficiently developed and there is only one
reasonable conclusion that can be drawn from those facts.”).

Requirements fora DMEPOS supplier’s Medicare participation. To receive Medicare
payments for items furnished to a Medicare-eligible beneficiary, a supplier of medical
equipment and supplies must have a supplier number issued by the Secretary of the
Department of Health and Human Services. Social Security Act § 1834(j)(1)(A).

To obtain and retain its supplier number, a Medicare supplier must meet the standards set
forth in 42 C.F.R. § 424.57(c), and CMS may revoke its billing privileges if it fails to do
so. 42 C.F.R. §§ 424.57(c)(1) and (d); 42 C.F.R. § 424.535(a)(1). Among other
requirements, the supplier must truthfully certify that it “[h]as not made, or caused to be
made, any false statement or misrepresentation of a material fact on its application for
billing privileges.” The supplier must also provide “complete and accurate information
in response to questions on its application for billing privileges.” 42 C.F.R.

§ 424.57(c)(2).

Undisputed facts and application of law to those facts. Here, the critical facts are not in
dispute. On December 1, 2008, Petitioner relocated its business to 110 West Road,
Towson, Maryland. CMS Ex. | at 16; P. Br. at 2. On December 31, 2008, a supplier
employee hand delivered to the appropriate state agency the supplier’s check for renewal
of its RSA license. CMS Ex. | at 3; P. Response at 2.

Thereafter, on February 6, 2009, the supplier submitted to the Medicare contractor a new
Medicare enrollment application form (CMS Form 855S) reflecting the location change.
CMS Ex. | at 4-37. The form specifies that “[a] change to the business location address
requires submission of professional and business licenses for the new address. . . “? CMS
Ex. 1 at 16. However, the state licensing agency had not yet issued the necessary RSA
license. Fearful that the state licensing procedure would not be completed for months
and knowing that, without a Medicare number, the supplier would be out of business, the
supplier’s employee, Nicole J.B. Parker, forged a letter, using state agency letterhead.
The phony letter was addressed to the attention of Ms. Parker at Universal Respiratory
Care, LLC. It said that the supplier’s RSA license “is considered current” and that the
supplier was authorized to operate under state law. CMS Ex. 3.

Petitioner does not dispute any of this but argues that Ms. Parker acted without the
owner’s knowledge or consent. Petitioner claims that Ms. Parker was not an “authorized
official” or a “delegated official,” but merely a “contact person.” While the supplier’s
owner/president, Steven T. Baker, delegated to Ms. Parker “the process of licensing
around the move,” he remained the supplier’s sole “authorized official.” CMS Ex. 1 at
26, 31. In Petitioner’s view, because Mr. Baker did “not permit or direct her to falsify
information,” the supplier should not be accountable for her actions. P. Br. at 2-3. I
disagree.

It is well-settled that an employer is legally responsible for an employee’s actions that are
committed within the scope of her employment. See, e.g., U.S. v. Park, 421 U.S. 658
(1975); U.S. v. Cabrera-Diaz, 106 F. Supp. 2d 234 (D.P.R. 2000) (employees’
knowledge of the submission of a false claim is imputed to the employer, even absent
actual knowledge); see also Brightview Care Ctr., DAB No. 2132 at 13 (2007);
Cherrywood Nursing & Living Ctr., DAB No. 1845 at 10 (2002); Emerald Oaks, DAB
No. 1800 at 7 n.3 (2001); Florence Park Care Ctr., DAB No. 1931 at 18-19 (provider is
responsible for the acts of its employees). Here, Petitioner concedes that Ms. Parker was
authorized to communicate with the Medicare contractor on issues relating to the
supplier’s license. Its enrollment application, which was signed by Mr. Baker, explicitly
directs the Medicare contractor to contact her if questions arise during the processing of
the application. She was therefore acting within the scope of her authority, and the
supplier is accountable for her actions.

Based on these facts, I find that Petitioner was not in compliance with all of the standards
set forth in section 424.57(c). The employee charged with responding to the Medicare
contractor’s questions regarding its application for billing privileges made false
statements and misrepresentations of material facts, violating 42 C.F.R. § 424.57(c)(2).
CMS therefore properly revoked its billing privileges. 42 C.F.R. § 424.57(d).

II. Conclusion

Because the undisputed facts establish that the supplier violated 42 C.F.R. § 424.57(c)(2),
I grant CMS’s motion for summary judgment and sustain the revocation of Petitioner’s
supplier number.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

